Citation Nr: 1503935	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-15 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastro-esophageal reflux disease (GERD) and hiatal hernia. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for kidney disorder. 

3.  Whether new and material evidence has been receive to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for vasectomy. 

6.  Entitlement to service connection for headache disorder. 

7.  Entitlement to service connection for right wrist disorder. 

8.  Entitlement to service connection for left wrist disorder. 

9.  Entitlement to service connection for kidney disease. 

10.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

11.  Entitlement to service connection for bilateral hearing loss. 

12.  Entitlement to service connection for hypertension. 

13.  Entitlement to service connection for obstructive sleep apnea.  

14.  Entitlement to service connection for epididymitis. 

15.  Entitlement to service connection for asteatotic eczema. 

16.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to September 1976 and from October 1976 to April 1992. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2009 and a September 2010 rating decisions by the Department of Veterans Affairs, Regional Office, located in San Diego, California (RO), which in pertinent part denied the benefits sought on appeal. 

On his December 2011 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board hearing held at the RO.  In a June 2014 correspondence, the Veteran stated that he no longer desired such a hearing.  His hearing request is considered withdrawn. 

The Veteran's claim for service connection for hemorrhoids was originally denied in an April 2003 rating decision, because the available medical records did not reflect any evidence of hemorrhoids in service or since then.  Since that rating decision, the Veteran has submitted additional copies of his service treatment records that reflect complaints and treatment for hemorrhoids.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  38 C.F.R. § 3.156(c) (2014).  In this case, the additional service treatment records contain relevant information pertaining to the Veteran's claim for entitlement to service connection for hemorrhoids.  The Board is therefore considering his claim for service connection for hemorrhoids without requiring new and material evidence.

The record reflects that the Veteran has raised a claim for a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  The issue is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in a November 2014 correspondence, the Veteran stated that he wished to "stop" his TDIU claim at that time and he would submit another claim at a later date.  Given the Veteran's explicit desire to terminate his current TDIU claim, the Board finds that the issue is not part and parcel to the appeal and will not be considered further. 

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral wrist disorder, kidney disorder, diabetes mellitus, bilateral hearing loss, headaches, hypertension, obstructive sleep apnea, epididymitis, eczema, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's disability due to hiatal hernia and GERD has been manifested by no more than symptoms of persistent epigastric discomfort, heartburn, regurgitation, and reflux, but without evidence of dysphagia, material weight loss, hematemesis or melena with moderate anemia that would indicate considerable or severe impairment of health.

2.  In an April 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss because the evidence failed to demonstrate a current hearing loss disability as defined by VA.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

3.  The additional evidence associated with the claims folder subsequent to the RO's April 2003 rating decision relates to an unestablished fact (medical evidence of current bilateral hearing loss disability) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


4.  In an April 2007 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection kidney disorder because no new and material evidence had been received that demonstrated his current diagnosed disorder was incurred in or related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

 5.  The additional evidence associated with the claims folder subsequent to the RO's April 2007 rating decision relates to an unestablished fact (information indicating a medical link between the current diagnosed kidney disorder and his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

6.  In a March 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus because the medical evidence failed to demonstrate a current diagnosed disorder related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

7.  The additional evidence associated with the claims folder subsequent to the RO's March 2008 rating decision relates to an unestablished fact (information indicating a medical link between the current diagnosed diabetes mellitus and his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

8.  It is reasonably shown that the Veteran has a current disability related to recurrent epididymitis that became manifest in service, and has persisted since.

9.  There is no competent and credible evidence showing that the Veteran has any other current disability of residuals of vasectomy.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for hiatal hernia and GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7346 (2014).

2.  The April 2007 RO rating decision which declined to reopen the Veteran's previously denied service connection claim for kidney disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).

3.  The April 2003 RO rating decision which denied the Veteran's service connection claim for bilateral hearing loss is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).

4.  The March 2008 RO rating decision which denied the Veteran's service connection claim for diabetes mellitus is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).

5.  The criteria for entitlement to service connection for epididymitis have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  The criteria for entitlement to service connection for vasectomy have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claims, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in May 2010 that addressed the notice elements concerning his claim for increased rating for GERD and hiatal hernia as well as claim for service connection for vasectomy and epididymitis.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.   Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  The claim folder also contains various private treatment records that were identified by the Veteran. To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

In addition, the Veteran was provided with VA general examinations in June 2010 to determine the severity of his GERD disability as well as determine the nature and etiology of his claimed vasectomy disability.  In addition, the Veteran was afforded a VA gastrointestinal examination in June 2013 to evaluate the severity of his GERD disability.  In each examination report, the VA examiners the VA examiners noted a review of the claims folder, and recorded the Veteran's reported medical history and considered the findings from the clinical evaluation.  The June 2010 VA examiner found that the clinical evidence failed to demonstrate a current disorder involving the Veteran's vasectomy.  The Board finds that VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran seeks a higher evaluation for his disability due to hiatal hernia and GERD.  His disability is currently assigned a 10 percent disability. 

There is no diagnostic code dedicated to rating GERD.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Given the Veteran's symptomatology, his disability due hiatal hernia and GERD, has been rated by analogy to a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under this Diagnostic Code, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, which is productive of considerable impairment of health.  A higher, 60 percent, evaluation is warranted if there are more severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Where the Veteran does not meet the requirement for a compensable evaluation, then a zero percent evaluation shall be assigned.  38 C.F.R. § 4.31. 

The Board also observes that ratings under diagnostic codes 7301 to 7329 and 7345 to 7348 cannot be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. 

Based on the evidence of record, the most pertinent of which is discussed below, the Board finds that the Veteran's hiatal hernia and GERD symptoms do not support an evaluation in excess of 10 percent at any point during the period under appeal.  In this regard, the Veteran's disability due to hiatal hernia and GERD is manifested by no more than persistent epigastric discomfort, heartburn, reflux, and regurgitation. See the report of the June 2010 and June 2013 VA examinations, as well as VA and private treatment records.  These symptoms occur intermittently and can last up to a day.  See VA examination dated in June 2013.  The VA examiner in June 2013 determined that the Veteran did not have any incapacitating episodes due to signs and symptoms of his disability and it did not impact his ability to work.  There is no evidence of material weight loss, hematemesis or melena with moderate anemia and the lay and medical evidence of record do not indicate that the symptoms of hiatal hernia and GERD result in considerable impairment of health.  Accordingly, the overall evidence of record shows that the Veteran's symptoms of hiatal hernia and GERD result in two or more of the symptoms for the 30 percent evaluation but of less severity as not to result in considerable impairment of health.  Such symptomatology does not support an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7346. 

As the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, "staged" ratings are not warranted.  At no point does the record reflect more severe symptoms than those associated with a 10 percent disability rating under Diagnostic Code 7346.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The Veteran's symptoms are contemplated in the rating that is assigned for his GERD and hiatal hernia.  A rating in excess of that assigned is provided for certain manifestations of service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Veteran's disability is contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the disability causes any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.

3.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for kidney disorder, diabetes mellitus and bilateral hearing loss.  Implicit in these claims is his petition to reopen the previously denied claims for entitlement to service connection for kidney disorder, diabetes mellitus, and bilateral hearing loss.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's original claims for entitlement to service for kidney disorder and bilateral hearing loss in an April 2003 rating decision.  In an April 2007 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection for kidney disorder, and by the way of a March 2008 rating decision, the RO continued to denied his claim for entitlement to service connection for diabetes mellitus.  The Veteran's kidney disorder claim was denied because the evidence failed to show that his diagnosed disorder was incurred in or related to his period of service, and his claims for diabetes mellitus and bilateral hearing loss were denied because the evidence failed to reflect current diagnosed disorders that were related to his period of service.  Although the RO provided notice of each denial, the Veteran did not initiate an appeal.  These rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Veteran now seeks to reopen his previously denied claims for service connection.  Upon review of the record, the Board finds that the evidence received since these last final rating decisions is new and material.  Specifically, the additional private and VA treatment records a current diagnosis of diabetes mellitus, and a May 2010 VA audiology treatment record indicates that the Veteran has bilateral hearing loss disability as defined by VA.  Also, the additional evidence includes a May 2014 private medical statement from Dr. E. L-P. that suggests that the Veteran's kidney and diabetes mellitus might have had onsets during his period of service.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claims.  As such, and presuming its credibility, the evidence received since the last final rating decisions, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for kidney disorder, diabetes mellitus, and bilateral hearing loss. Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

4.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997). To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  A current disability requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran also claims entitlement to service connection for vasectomy and epididymitis. 

The Veteran's service treatment records show that in August 1983 he requested an elective vasectomy for the purpose of permanent sterility.  Excision of the left and right vas deferens was performed, with no pathological diagnosis given and no complications noted.  Five days after the surgery, the Veteran presented with complaints of incisional bleeding and unable to wear scrotal support due to pain.  Clinical evaluation revealed a broken suture, but the incision was intact, clean and dry.  There was no evidence of infection or tenderness.   An August 1983 follow-up treatment note with urology clinic shows that the Veteran's incision was healing well; however, October 1983 service urology consultation records shows that the Veteran experienced post-surgical epididymitis.  The Veteran presented with complaints of epididymitis in November 1986.  The subsequent service treatment records are silent for any complaints or problems related to residuals from the vasectomy.  The Veteran's June 1992 examination prior to separation shows he received a normal genital evaluation.

Records from the Veteran's reserve service show he sought treatment in April 1994 for left epididymitis, and a November 2005 private treatment record shows treatment for bilateral epididymitis.  Subsequent post-service VA and private treatment records are silent for any treatment of this condition.

In June 2010, the Veteran was afforded a VA examination.  The Veteran reported that he had undergone a vasectomy in 1983 and that he had no residual scars secondary to the vasectomy.  He further denied any sequelae secondary to the vasectomy.  The Veteran did report that he experienced recurrent epididymitis episodes that occurred once or twice a year for which he treated with ice to his genitals.  He also reported that he takes Flomax for symptoms associated with his enlarged prostate.  Clinical evaluation revealed a normal genital exam with no evidence of scarring secondary to the vasectomy.  The VA examiner did not give a diagnosis, because there was no pathology to render a diagnosis.

Epididymitis 

The Veteran has a current diagnosis for epididymitis.  See 2005 private treatment record.  He has credibly reported that he experience recurrent symptoms of epididymitis since his vasectomy during his period of service.  Notably, the 1983 service treatment records do reflect that the Veteran developed post-surgical epididymitis following his vasectomy.  

In addition, the Veteran has reported that he has continued to experienced recurrent epididymitis about once or twice a year since his period of service.  He is competent to report that he has had such symptoms as they are readily lay observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007). 

What is presented then, is evidence that the Veteran incurred epididymitis in service, his competent statements of lay observable symptoms that have been recurrent since.  See 38 C.F.R. § 3.303.  The Board finds no reason to question the Veteran's accounts of symptoms related to recurrent epididymitis since service; the evidence of record as a whole is corroborative of, and does not contradict, his accounts.  Accordingly, the Board concludes that the evidence of record supports the Veteran's claim.  All the requirements for establishing service connection are met.  Service connection for epididymitis is warranted.

Other Residuals of Vasectomy 

As noted above, the law limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. at 225.  The Veteran has not submitted any information regarding other residual disorders that have resulted from his elective vasectomy in service, and in fact reported to the VA examiner that he has had no other residuals related to the vasectomy.  The June 2010 VA examiner clearly indicated that there was no evidence of current pathology on clinical evaluation, and there is no medical evidence of record demonstrating any continuing medical problems associated with the vasectomy.  The Veteran denid any current symptoms other than epididymitis that he thought was associated with his history of vasectomy.  It is not shown that the vasectomy was the result of a disease or injury incurred in service, and as noted, there are no residuals.  Thus, where, as here, medical evidence indicates that the Veteran does not have any other current disability from vasectomy, the disability for which service connection is sought, there can be no valid claim for service connection on any basis.  See Gilpin, 155 F.3d 1353.

To the extent that the Veteran does contend that he has other residuals of vasectomy, such assertions would be questions of medical diagnosis and causation of disabilities which are not capable of lay observation, but rather, require the expertise of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding either the nature or etiology of residuals of vasectomy have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for vasectomy must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an evaluation in excess of 10 percent for GERD and hiatal hernia is denied. 

As new and material evidence sufficient to reopen a claim for service connection for kidney disorder has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for diabetes mellitus has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received, the Veteran's previously-denied claim is reopened.

Entitlement to service connection for epididymitis is granted. 

Entitlement to service connection for vasectomy is denied. 



REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the remaining claims on appeal.  

VA Medical Opinions 

A remand is needed to obtain a VA medical opinion that addresses the etiology of the Veteran's kidney disorder and diabetes mellitus.  The Veteran contends that his kidney disorder and diabetes mellitus had onsets during his period of service when he suffered from urinary tract infections and he was informed that his laboratory results revealed findings of proteinuria.  The Veteran's service treatment record does show he was treated for urinary problems in February 1973, and again in June 1992.  Although the Veteran asserts that he was first informed of proteinuria abnormalities during his period of service, his available service treatment record do not indicate laboratory findings of proteinuria.  His post-service treatment records show evidence of proteinuria in 1996, and he has since developed stage 4 proteinuria chronic kidney diseases and diabetes mellitus.  

In her May 2014 private medical statement, his treating nephrologist noted that the Veteran has history of proteinuria secondary to focal segmental glemurulosclerosis, and with history of urinalysis positive for proteinuria since 1996.  The private nephrologist then stated that it is difficult to ascertain how long the Veteran had proteinuria as preceding micro albuminuria is often undetected by regular urinalysis test, and it was possible that he had micro albuminuria for few years prior to 1996. This 2014 private medical statement does not specifically provide a causal link between the Veteran's current diagnosed kidney disease and diabetes mellitus to his period of service, but it does indicated that his current diseases likely have an onset prior to 1996, which only comes four years after his separation from service.  

While the Veteran was afforded January 2014 VA examinations in conjunction with his claims, the VA examiners did not provide a medical opinion on whether the Veteran's kidney disorder or diabetes mellitus was related to his period of service.  On remand, a VA medical opinion should be obtained that address whether the Veteran's current kidney disorder and diabetes mellitus had an onset during his period of service or is otherwise related to his period of service. 

In addition, the Veteran has asserted that his claimed hypertension and obstructive sleep apnea are proximately caused or aggravated by his kidney disease.  See December 2012 statement in support of the case.  In addition, the medical evidence suggests that the Veteran has neurologic involvement in his upper extremities that is associated with diabetic neuropathy.  See May 2011 Electromyography (EMG) results as well as January 2014 VA examination report.  The Board must defer adjudication of the hypertension obstructive sleep apnea, and bilateral wrist disorder pending resolution of the inextricably intertwined kidney disorder and diabetes mellitus claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

A VA medical opinion is also need to address the nature and etiology of the Veteran's claimed eczema disorder.  His service treatment records show treatment for asteatotic eczema in March 1981, and post-service private treatment records show treatment for eczema in 2006.  A June 2010 VA general medical examination shows the Veteran complained of recurrent eczema every three to four months that lasts for a couple days for which he treats with cortisone cream, but there was no evidence of skin problems on clinical evaluation.  The VA examiner provided diagnosis of eczema, not currently active.  No medical opinion was provided on whether the Veteran had recurrent eczema that was related to his period of service. 

VA Examinations 

The Veteran contends that he has current headache and hemorrhoid disorders which had onsets during his period of service.  A review of the service treatment records shows that the Veteran was treated for tension headache in August 1984, and his records are replete with complaints of blood in stool, painful bowel movements, as well as assignment of hemorrhoids.  However, it is unclear from the current medical evidence whether the Veteran has current diagnosed disorders related to his in-service treatment.  On remand, the Veteran should be provided with VA examinations in conjunction with his claims. 

The Veteran should also be afforded a VA audiology examination to determine the nature and etiology of his hearing loss claim.  He contends that he developed bilateral hearing loss as result of his exposure to loud noises while performing his duties new the flight lines during his naval service.  The Veteran's service personnel record reflect that his lay assertions of noise exposure are consistent with his naval service.  The May 2010 VA audiology treatment record indicates that the Veteran has bilateral hearing loss disability as defined by VA based on his word recognition scores.  On remand, the Veteran should be afforded a VA audiology to determine whether he has current bilateral hearing loss disability that is etiologically related to his period of service. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims remaining on appeal.

2. Once all the available treatment records have been associated with the claims folder to the extent possible, arrange for the Veteran's claims folder to be reviewed by an appropriate examiner(s) to determine the likely onset and etiology of his diabetes mellitus and kidney disorder.  

Based on a review of the claims file and the clinical findings from the examination, the examiner(s) is requested to provide opinions as to the following. 

Is it at least as likely as not (e.g., a 50 percent or greater probability) that the currently diagnosed diabetes mellitus or kidney disorder had an onset during service, or was caused any aspect of the Veteran's periods of service.  In doing so, the VA examiner is asked to address the Veteran's contention that he developed proteinuria during his period of service as well as the May 2014 private medical statement that his proteinuria likely manifested by prior to 1996. 

The examiner should offer a rationale for any opinion provided. If the examiner is unable to provide an opinion, then he or she should state so and explain.

3. Once all the available treatment records have been associated with the claims folder to the extent possible, arrange for the Veteran's claims folder to be reviewed by an appropriate examiner(s) to determine the likely onset and etiology of his claimed recurrent eczema.  

Based on a review of the claims file and the clinical findings from the examination, the examiner(s) is requested to provide opinions as to the following. 

Is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has recurrent eczema that an onset during service, or was caused any aspect of the Veteran's periods of service.  

The examiner should offer a rationale for any opinion provided. If the examiner is unable to provide an opinion, then he or she should state so and explain.

4. Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner(s), to determine the likely etiology of his headache and hemorrhoid disorders.  The Veteran's claims file must be made available to the examiner(s) prior to the examination(s), and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Based on a review of the claims file and the clinical findings from the examination, the examiner is requested to provide opinions as to the following. 

a).  Does the Veteran have current diagnosed disorders involving his claimed headaches and hemorrhoids. 

b). Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the currently diagnosed headaches or hemorrhoids had an onset during service, or is otherwise related to any aspect of the Veteran's periods of service. 
The examiner should offer a rationale for any opinion provided. If the examiner is unable to provide an opinion, then he or she should state so and explain.

5. Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for an appropriate audiology examination.  The Veteran's claims file must be made available to the audiologist, and the audiologist should indicate in his/her report whether or not the claims file was reviewed.  The VA examiner should identify the nature and etiology of the Veteran's bilateral hearing loss. 

In the examination report, the VA examiner should include all the findings taken during the controlled speech discrimination (Maryland CNC) and a puretone audiometric testing.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any bilateral hearing loss found on examination is etiologically related to his period of service.  In particular, the examiner should discuss whether any hearing loss disability is consistent with the Veteran's military service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

6. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


